UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1139



OLUWOLE C. AKINTUNDE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-994-441)


Submitted:   September 25, 2006           Decided:   October 31, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, OFFICE OF IMMIGRATION LITIGATION,
Song E. Park, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Oluwole C. Akintunde, a native and citizen of Nigeria,

petitions for review of a decision of the Board of Immigration

Appeals   (“Board”)      affirming,    without    opinion,     the   immigration

judge’s order denying his motion for a continuance and his request

for voluntary departure.

            The decision to grant or deny a continuance “is within

the sound discretion of the immigration judge and is reviewed for

abuse of discretion only.”         Onyeme v. INS, 146 F.3d 227, 231 (4th

Cir. 1998).      When reviewing the Board’s decision upholding an

immigration    judge’s     continuance      ruling,     we   will    “uphold   the

[Board]’s     decision    unless      it   was   made    without     a   rational

explanation, it inexplicably departed from established policies, or

it rested on an impermissible basis, e.g., invidious discrimination

against a particular race or group.”             Id. (internal citation and

quotation marks omitted).       Having reviewed the record and finding

no such improprieties, we uphold the immigration judge’s decision.

            Akintunde asserts that the immigration judge abused her

discretion in denying his request for a continuance because the

denial precluded him from presenting evidence in support of his

claims for relief, including voluntary departure and adjustment of

status, based on a new relationship that could result in marriage.

This argument fails because Akintunde was not seeking “to pursue

the previously filed adjustment application for adjustment of


                                      - 2 -
status.”    See 8 C.F.R. § 245.2(a)(1) (2006).        To be eligible for an

adjustment of status as an arriving alien who is present in the

United States pursuant to the terms of a grant of advance parole,

that   alien   must    be   returning   to   this   country   to    pursue   the

previously filed application for adjustment of status.                   See 8

C.F.R. § 1245.2(a)(1) (2006).       The fact that the immigration judge

denied     Akintunde    the    opportunity    to    pursue    a    theoretical

application for adjustment of status predicated on the possibility

that, at some point in the future, he would be married to a United

States citizen and that a visa petition would be filed on his

behalf was not an abuse of discretion.

            In addition, we lack jurisdiction to review any challenge

to the grant or denial of voluntary departure.                    See 8 U.S.C.

§ 1229c(f) (2000) (“No court shall have jurisdiction over an appeal

from denial of a request for an order of voluntary departure

. . . .”); 8 U.S.C. § 1252(a)(2)(B)(I) (2000) (“[N]o court shall

have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229c [the section governing voluntary

departure].”); see Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th

Cir. 2004) (noting that “[s]ection 1229c specifically precludes

review of a denial of a request for voluntary departure. . . .

[and] [l]ikewise, the general judicial review provision precludes

review of orders granting voluntary departure”).




                                    - 3 -
          Akintunde claims he was denied due process based on such

alleged deprivation.    In assessing whether a deportation or asylum

hearing has comported with due process, we have held that aliens

must be given “an opportunity to be heard at a meaningful time and

in a meaningful manner, i.e., [to] receive a full and fair hearing

on their claims.”      Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir.

2002).    In order to receive relief on a due process claim,

Akintunde must establish that a violation occurred, and show

prejudice from the violation. Id. at 320. Prejudice requires that

the violation was likely to affect the results of his hearing.

Jean v. Gonzales, 435 F.3d 475, 484 (4th Cir. 2006).              Because

Akintunde failed to make this showing, he is not entitled to

relief.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 4 -